COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                      §
                                                                    No. 08-21-00125-CV
  IN RE: KEYVAN PARSA, M.D. AND                       §
  MONTOYA PARK PLACE, INC.,                                   AN ORIGINAL PROCEEDING
                                                      §
                                                                     IN MANDAMUS
                      Relators.                       §

                                                      §

                                                      §


                                  MEMORANDUM OPINION

       Relators Keyvan Parsa, M.D., and Montoya Park Place, Inc. have filed a petition for a writ

of mandamus asking this Court to overturn an order issued by the Hon. Thomas Spieczny, visiting

judge of the 327th District Court, impounding certain funds in the court’s registry pending

resolution of a lawsuit. Relators also filed a motion for emergency relief from the order pending

resolution of the mandamus petition on the merits. The motion for emergency relief and petition

for writ of mandamus are denied.

       To be entitled to mandamus relief, a relator generally must meet two requirements. First,

the relator must show that the trial court clearly abused its discretion. In re Prudential Ins. Co. of

Am., 148 S.W.3d 124, 135 (Tex. 2004) (orig. proceeding). Second, the relator must demonstrate


                                                  1
that there is no adequate remedy by appeal. Id. at 135-36. The burden is on the relator to show he

is entitled to mandamus relief. See In re Ford Motor Co., 165 S.W.3d 315, 317 (Tex. 2005) (orig.

proceeding).

       After reviewing the mandamus petition and record, we conclude that Relators have failed

to show entitlement to mandamus relief on this record. Accordingly, we deny the emergency

motion and the petition for writ of mandamus.



                                             GINA M. PALAFOX, Justice
August 4, 2021

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2